Citation Nr: 1707352	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  06-26 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a finding of total disability based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers  


WITNESS AT HEARING ON APPEAL
 
The Veteran  


ATTORNEY FOR THE BOARD

P. Meehan, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from November 1985 to November 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Newark, New Jersey, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for PTSD and assigned a 10 percent disabling effective December 1, 2005.  In a June 2006 decision issued in the course of the appeal, a 30 percent rating was assigned for the entirety of the appellate period; the Veteran has expressed his desire to seek a yet higher rating for PTSD.  

The claim was previously before the Board in December 2007, April 2010, June 2012, and January 2014, where it was remanded each time for further development.  Compliance with all remand directives has been attempted.  See Stegall v West, 11 Vet App 268, 271 (1998).  All other appellate issues have been finally decided.

In June 2007, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  As the VLJ who presided at a hearing must participate in the adjudication (38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707), the Veteran was afforded an opportunity for a new hearing.  Such was conducted before the undersigned in September 2013.  Transcripts of both hearings are associated with the claims file.  

A claim for increased evaluation includes a claim for a finding of total disability based on TDIU where there are allegations of worsening disability and related unemployability.  Rice v Shinseki, 22 Vet. App. 447 (2009).  The Veteran has alleged that his current unemployment is due to PTSD.  The TDIU issue is therefore inferred as part of the appellate matter.  

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  


FINDINGS OF FACT

1.  PTSD is manifested by no worse than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as sleep disturbances, depression, social avoidance, and heightened startle reactions.

2.  The Veteran is not precluded from securing and following substantially gainful employment due to his service- connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2016).  

2.  The criteria for a finding of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.15, 4.16, 4.19 (2016).  


      
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

At the Veteran's September 2013 hearing, the undersigned discussed in detail the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

The Board notes that following the most recent remand, VA made numerous attempts to schedule the Veteran for a VA mental health examination in order to obtain current findings and information regarding his PTSD disability.  VA also requested additional evidence and information from the Veteran with regard to his claim for TDIU.  Unfortunately, the Veteran cancelled or failed to report for the examinations, and has not responded to requests for further information.  He has not provided a reason for these failures.

The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In connection with a claim for an increased initial rating, VA must decide the appeal on the existing record, without additional development.  38 C.F.R. § 3.655(b).  No further assistance is available to the Veteran, as VA's efforts to garner additional evidence have been stymied.

Increased Rating

The Veteran seeks an increase to his 30 percent rating for PTSD.  Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct periods of time where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Diagnostic Code 9411 of 38 C.F.R. § 4.130 specifically addresses PTSD; however, all psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, the Veteran's current 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  

A total schedular rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  Furthermore, the rating code requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment at a level consistent with the assigned rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  

The Veteran received a VA examination in June 2005, where he complained of mood swings, restlessness, frustration, anxiety, poor concentration, irritability, hypervigilance, loss of train of thought, and intrusive memories.  He also has trouble with sleep, including nightmares.  He reports that his wife tells him he will talk in his sleep and order other Marines around in his sleep although he doesn't remember doing so.  The Veteran mentioned these symptoms all started immediately after the Persian Gulf War in 1991.  The examining physician noted that the "functional disorders caused by the [Veteran's] psychiatric symptoms include difficulties dealing with work, stress, concentrating, and dealing with anxiety and irritability.  He is able to follow complex instructions and he can read written instructions.  He gets along with coworkers and supervisors."  He stated that he still had some social interests, such as golfing and hiking, and enjoyed going out with friends and his wife.  The Veteran was assigned a Global Assessment of Functioning (GAF) score of 65 and diagnosed with PTSD. 

A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 61-70 illustrates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id. 

During a private examination in June 2007, the Veteran was assigned diagnosed with a chronic form of PTSD and was assigned a GAF score of 51, which is consistent with moderate symptoms or moderate difficulty in functioning.  The examining physician opined that the Veteran "presents with the classic symptoms of Posttraumatic Stress Disorder. His history reveals several identifiable stressors.  He reports significant bouts of intrusive thoughts and recollections frequently triggered by news reports and information about the Marine Corp, which recall his active duty service."

The Veteran testified at a June 2007 hearing that he had very little social interaction and had lost interest in his hobbies and activities.  Compared to what he reported at his June 2005 VA examination, his testimony suggested a worsening of his PTSD.  The Board remanded in April 2010 for a VA examination to determine the current severity of his disability citing the age of the previous VA examination and the Veteran's testimony.  

In June 2010, the Veteran was again examined by VA and diagnosed with PTSD.  The examiner opined, "his condition is seen as relatively mild," and the "severity, frequency, and intensity of symptoms appear relatively similar to those symptoms diagnosed originally at his point of discharge from the military." The examiner noted that he was working on a full-time basis and did not report any problems psychiatrically that would affect his ability to discharge his occupational duties.  The Veteran reported that he had recently separated from his wife, and had no plans to return to the marriage.  He stated that he continues to experience flashbacks and vivid memories of his experiences in Iraq, has trouble sleeping, experiences mood swings, is depressed, and hypervigilance.  He also explained that he enjoys playing golf with his friends and does so on a regular basis.  A GAF score of 60 was assigned.

At his September 2013 hearing, the Veteran testified that he believes he is entitled to a higher rating because the seven years since service have "taken a toll" on him.  When asked to describe his job history, the Veteran explained that he worked as a government contractor in charge of managing processes and operations at a number of bases in Afghanistan; most recently, he was in charge of around 120 overseas personnel.  He stated that he had not worked since March of 2013 because he was "let go" from his former position when the contract expired, and that he is socially isolated.  When asked whether PTSD presented problems functioning at work, the Veteran explained that he did not socialize with the majority of his coworkers outside of the office and disliked when others would ask him about his experiences during overseas service.  He also mentioned how the long drive to work triggered memories of his time in Iraq and how he does not have the desire to engage in pleasurable activities that he used to enjoy.  The Veteran noted that he has since been divorced, and expressed that it was due to his self-described depression and his desire to be secluded.  He did state he did chores like shopping and went out with his daughters to sporting events.  However, he did not linger, and at times would be uncomfortable and demonstrate a heightened startle reflex. Finally, the Veteran indicated that he tends to drink more than previously.  

VA mental health treatment records from September 2016 indicate a diagnosis of adjustment disorder with an assigned GAF score of 65.  The record notes the Veteran experiences relationship problems with his partner and his daughters, works part time, and plays golf.  Additionally, the Veteran's partner is pressuring him to find a full time job.  

The Board finds that an evaluation in excess of 30 percent is not warranted for the Veteran's disability.  Higher ratings are available for occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood; or total occupational and social impairment.  The Board finds no evidence of manifestations of such severity; while the Veteran does describe, and medical evidence shows, some impairment in occupational and social functioning, he is generally functioning well.  

The Veteran was able to transfer from job to job on new contracts, and there is no evidence that he was unable to perform any job-related tasks.  He was less social in the office setting, related to his PTSD, but still had generally appropriate interactions with others.  He was able to seek and obtain promotions and new jobs, and continues to seek employment, according to the most recent statements. 

While the Veteran did suffer through a divorce, records indicate that he has maintained friendships, as with some people he worked with, and continues to have a good relationship with his daughters.  He has gotten a dog, and is currently in a new romantic relationship.  The Veteran also reports that he is able to do tasks like grocery shopping and driving a van pool.  Although he credibly reports his tries to limit his interactions with others at such times, and that they can trigger stressful recollections, the fact remains that he undertakes and completes such tasks regularly despite his PTSD.

He also does social activities like playing golf and attending sporting events, such as hockey games.  The Veteran does report sleep disturbances, with dreams causing him to yell and wake periodically, but there is no indication that such interfere with his overall functioning.  Similarly, while he reports an increase in drinking, neither he nor any other source report that such interferes with any functioning.  

Accordingly, the Board finds that no rating in excess of the currently assigned 30 percent is warranted.  The Veteran has no more than occasional decreases in his functional capacity due to PTSD, and continues to generally function well in all areas.  Noted GAF scores are generally consistent with this conclusion.  The Board notes that evidence to the contrary may have been presented at a new VA examination, but such is not available for consideration due to the failure by the Veteran to respond to VA's attempts to obtain such.

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  

Here, the rating criteria fully account for all the Veteran's reports of symptoms and PTSD-related manifestations.  The criteria, based on categorizations of signs rather than a laundry list of symptoms, are broad and the Veteran has not identified any complication of PTSD falling outside the areas encompassed by the rating formula.  No extraschedular evaluation is warranted.

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. Marginal employment is not considered substantially gainful employment.  38 C.F.R. §§ 3.340, 4.16(a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop.  38 C.F.R. § 4.16 (a). 

Basic eligibility is established where there is one service-connected disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent.  For purposes of TDIU, a "single disability" includes disabilities of the upper or the lower extremities, disabilities arising from a common etiology or incident, disabilities affecting a single body system, disabilities incurred in combat, or disabilities related to being a Prisoner of War.  38 C.F.R. § 4.16 (a).

The Veteran is currently service connected for PTSD (30 percent), a low back disability (20 percent), left and right shoulder disabilities (20 and 10 percent, respectively), left and right knee disabilities (10 percent each), a left thumb disability (10 percent), a neck disability (10 percent), left and right ankle strains (10 percent each), tinnitus (10 percent), gastroesophageal reflux disease (GERD) (10 percent), migraines (10 percent), and erectile dysfunction (0 percent).  His combined schedular rating is 90 percent.  Further, because so many of the conditions affect the orthopedic system, they may be counted as a single disability.  The Veteran therefore meets the schedular threshold requirements of 38 C.F.R. § 4.16(a).

The question, then, is whether the Veteran is unemployable due to his service-connected disabilities.  A finding of entitlement to TDIU is dependent upon consideration of the impact of a Veteran's service-connected disabilities on his ability to secure and follow substantially gainful employment, in light of factors such as his work history, education, and vocational training.  38 C.F.R. § 4.16.  Age is not a factor.  38 C.F.R. § 4.19 .

Here, the failure of the Veteran to appear for an updated VA examination, or to submit additional evidence and information regarding his claim for TDIU, frustrates appellate review.  The Board must, under 38 C.F.R. § 3.655(b), adjudicate the claim in light of the evidence of record, however.

That evidence does not support a finding of unemployability.  While the cumulative impact of the Veteran's orthopedic disabilities may arguably make heavy physical labor difficult, the record establishes that the Veteran has the skills and education to secure and follow more sedentary, traditionally white-collar jobs.  His last identified position was in management, and a project manager of IT needs at foreign bases.  His physical disabilities would not appear to interfere with such; there is no evidence of record that he had duties or tasks he could not perform. 

Moreover, as is discussed above, the Veteran's PTSD does not preclude working with others in a management capacity.  He successfully did so for a number of years, and highlighted only limited impact on his occupational function.  Though he states he did not socialize much with co-workers, did not get along with everyone, and was irritated by those who asked about his service overseas, he has also indicated that he was able to perform the central tasks of his employment.  Being social and friendly is not a necessity for employment; it may help at times, but the Veteran has demonstrated that even given his recognized shortcomings due to PTSD, he is able to cope and perform.

Accordingly, as the evidence does not show that service connected disabilities render the Veteran unable to obtain and retain substantially gainful employment, entitlement to TDIU is not warranted.


ORDER

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) is denied.  

Entitlement to TDIU is denied.  





____________________________________________
WILLIAM H. DONNELLY 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


